Case 3:16-md-02738-FLW-LHG Document 15739 Filed 11/16/20 Page 1 of 1 PageID: 122038
                                                                         THREE GATEWAY CENTER
                                                                         100 Mulberry St, 15th Floor
                                                                         Newark, NJ 07102
                                                                         T: 973.757.1100
                                                                         F: 973.757.1090
                                                                         WALSH.LAW

    Joel A. Pisano
    Direct Dial: (973) 757-1035
    jpisano@walsh.law

                                                     November 16, 2020

    VIA ECF & EMAIL
    All Counsel of Record

            Re:      Johnson & Johnson Talcum Powder Products, Marketing, Sales Practices
                     and Products Liability Litigation
                     Case No. 3:16-md-02738-FLW-LHG

    Dear Counsel,

             I am in receipt of the November 12, 2020 letter from The Morelli Firm on behalf of
    Plaintiff Willa Gamble and the November 13, 2020 response from Defendants, and I have also
    conferred with the Plaintiffs’ Steering Committee (“PSC”), The Morelli Firm and counsel for
    Defendants.

             Ms. Gamble was randomly selected as a Bellwether case on October 20, 2020, and
    pursuant to the deadlines set forth in the Court’s case management orders, Ms. Gamble’s
    deadline to revoke the Lexecon waiver was October 30, 2020. Ultimately, Ms. Gamble, who is a
    73 year old resident of Alabama, determined that she does not wish to waive her Lexecon
    rights. Ms. Gamble also does not agree to have her case tried in the District of New Jersey.
    Accordingly, on November 12, 2020, Ms. Gamble’s counsel filed a letter requesting an
    extension of the deadline to revoke the waiver of her Lexecon rights. The PSC has no objection
    to Ms. Gamble’s request. Defendants object, but indicated they will consent to Ms. Gamble’s
    belated revocation provided that the replacement case is not randomly selected via Random.org
    (as is the Court-ordered process), but is instead chosen by Defendants.

           I am granting Ms. Gamble’s request for an extension. Ms. Gamble may file her notice of
    revocation of the automatic waiver of Lexecon rights by November 23, 2020.

            I am denying Defendants’ request to select the replacement case. Defendants have not
    offered any persuasive reason to depart from the parties’ agreed upon, and Court-ordered,
    process of having Random.org automatically generate the selected case. Moreover, there is no
    basis to be believe that a plaintiff hand-selected by Defendants would be more or less likely to
    revoke the automatic waiver of his/her Lexecon rights. Accordingly, I will randomly select a
    replacement case via Random.org.

                                                Sincerely,

                                                s/Joel A. Pisano

                                                Joel A. Pisano
